SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1113
KA 13-00692
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ANDREW JOHNSON, DEFENDANT-APPELLANT.


SUSAN M. KARALUS, WILLIAMSVILLE, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered September 12, 2011. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the second degree (Penal Law §
160.10 [2] [b]). Defendant’s valid waiver of the right to appeal
encompasses his contention concerning the denial of his request for
youthful offender status (see People v Elshabazz, 81 AD3d 1429, 1429,
lv denied 16 NY3d 858). In any event, that contention is without
merit. “[County] Court carefully considered the request to be
considered a youthful offender and stated the reasons for its denial”
(People v Williams, 37 AD3d 1193, 1194), and it cannot be said that
the court abused its discretion in denying that request (see id.;
Elshabazz, 81 AD3d at 1429; People v Smith, 286 AD2d 878, 878-879, lv
denied 98 NY2d 641).




Entered:   November 15, 2013                       Frances E. Cafarell
                                                   Clerk of the Court